                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

LISA RYAN MURPHY
ADC #760343                                                                PLAINTIFF

vs.                                   No. 1:18CV0070 JM

BETTY HUTCHINSON, ET AL.                                                   DEFENDANTS

                                            ORDER

       Pending are Plaintiff’s motion for an extension of time, docket # 131 and motion to

dismiss, docket #132. The motion for an extension of time is GRANTED IN PART. Plaintiff

will be allowed up to and including July 30, 2019 in which to file her objections to the pending

report and recommendations. Plaintiff’s motion to dismiss is DENIED AS MOOT. The

defendants Plaintiff seeks to dismiss were previously dismissed by orders dated April 9, 2019

and May 17, 2019.

       IT IS SO ORDERED this 12th day of July, 2019.




                                                    ____________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
